Citation Nr: 1143934	
Decision Date: 11/30/11    Archive Date: 12/06/11	

DOCKET NO.  06-13 970A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1.  Entitlement to an evaluation in excess of 40 percent for the postoperative residuals of multiple lumbosacral surgeries with degenerative joint and disc disease.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability under the provisions of 38 C.F.R. 4.16(a) (2011).

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability under the provisions of 38 C.F.R. 4.16(b) (2011).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from May 1951 to May 1953.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of August 2005 and January 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

Good or sufficient cause having been shown, this appeal has been advanced on the Board's docket under the provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2011).  

This case was previously before the Board in January 2009, at which time it was remanded for additional development.  The case is now, once again, before the Board for appellate review.  

For reasons which will become apparent, the issue of entitlement to a total disability rating based upon individual unemployability under the provisions of 38 C.F.R. § 4.16(b) is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.  



FINDINGS OF FACT

1.  The Veteran's service-connected residuals of multiple lumbosacral spine surgeries with degenerative joint and disc disease are not manifested by either unfavorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

2.  The Veteran is currently service connected and rated as follows: 40 percent evaluation for postoperative residuals of multiple lumbosacral surgeries with degenerative joint and disc disease; and 10 percent evaluation for left lower extremity radiculopathy.  The combined evaluation is 50 percent.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent for the postoperative residuals of multiple lumbosacral surgeries with degenerative joint and disc disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Codes 5238, 5241, 5242, 5243 (2011).  

2.  The schedular criteria for entitlement to a total disability rating based upon individual unemployability under the provisions of 38 C.F.R. § 4.16(a) have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 3.340, 3.341, 4.16(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to whether the Veteran was provided appropriate application forms, or the completeness of his application.  VA notified the Veteran in April, May, and October 2005; March 2006; and April 2008 of the information and evidence needed to substantiate and complete his claims, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.  The Veteran was additionally provided notice of the specific rating criteria for the disability currently on appeal in correspondence of April 2006, as well as how effective dates were to be determined in correspondence of March 2006.  

VA has also fulfilled its duty to assist the Veteran in obtained identified and available evidence needed to substantiate his claims, and, as warranted by law, affording VA examinations.  Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Moreover, there is no current error or issue which precludes the Board from addressing the merits of the Veteran's appeal.

The Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, including those offered during the course of a hearing before the undersigned Veterans Law Judge in January 2009; as well as both VA and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Increased Rating

The Veteran claims entitlement to an increased evaluation for residuals of multiple lumbosacral surgeries with degenerative joint and disc disease.  It is contended that current manifestations of that disability are more severe than presently evaluated, and productive of a greater degree of impairment than is reflected by the 40 percent evaluation now assigned.  

In that regard, disability evaluations, in general, are intended to compensate for the average impairment of earning capacity resulting from a service-connected disability.  They are primarily determined by comparing objective clinical findings with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

While the Board must consider the Veteran's medical history as required by various provisions under 38 C.F.R. Part 4, including 38 C.F.R. § 4.2 [see Schafrath v. Derwinski, 1 Vet. App. 589 (1991)], the regulations do not give past medical reports precedence over current findings.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform the normal working movements of the body with normal excursion, strength, coordination, and endurance.  The functional loss may be due to the loss of part or all of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology, and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.

In August 1953, VA granted service connection and a 10 percent evaluation, for chronic residuals of a lumbosacral strain.  In October 1958, VA reduced the evaluation to zero percent.  In August 2005, VA granted a 40 percent evaluation for the postoperative residuals of multiple lumbosacral surgeries with degenerative joint and disc disease, effective from March 18, 2005, the date of receipt of the Veteran's claim for increase.

At a May 2005 VA orthopedic examination the Veteran complained of chronic severe low back pain which was aggravated by long standing, sitting, and lifting.  It was worst in the morning when he woke up.  According to the Veteran, he had tried various medications for his back pain, none of which had helped.  The Veteran denied any recent periods of complete incapacitation.

On physical examination the lumbosacral spine showed forward flexion to 35 degrees, with extension backward to 10 degrees, bilateral lateral flexion to 20 degrees, and bilateral rotation to 30 degrees.  The Veteran's pain began at rest, and reached a maximum at the maximum range of motion.  Repetitive motion caused no change in the Veteran's pain or range of motion.  There was no evidence of muscle spasm, weakness, or tenderness.  The Veteran showed decreased tactile sensation over the left lateral thigh, weakness of the left foot dorsiflexion, and a slight decrease in left lower extremity deep tendon reflexes.  The diagnoses were status post multiple lumbosacral surgeries with degenerative joint and disc disease, and left lower extremity radiculopathy.   

Private records of hospitalization dated in January 2004 reveal that the Veteran underwent surgery at that time for post fusion stenosis at the level of the 3rd and 4th lumbar vertebrae.  

On subsequent VA orthopedic examination of November 2007, the Veteran once again complained of low back pain.  He was not currently on any medication for his low back disability, and he did not use crutches, braces, or a cane.  

On physical examination, range of motion measurements showed forward flexion of the dorsolumbar spine to 60 degrees out of 90 degrees, with backward extension of 0 degrees out of 30 degrees, lateral flexion of 10 degrees out of 30 degrees bilaterally, and rotation to 15 degrees out of 45 degrees bilaterally.  According to the Veteran, he experienced pain with all of these movements and he stopped when the pain started.  However, there was no evidence of any fatigue, weakness, or lack of endurance.  Nor did repetitive motion increase the Veteran's loss of range of motion.  While at the time of examination, there was objective evidence of painful motion, there was no evidence of any spasm, weakness or tenderness.  

At a May 2009 VA orthopedic examination the examiner reviewed the Veteran's claims folder.  The examiner noted that the Veteran's gait was "fairly good," though he walked with the assistance of a cane, and was unable to stand or sit for more than a few minutes at a time.  Range of motion measurements of the Veteran's lumbar spine showed forward flexion to 25 degrees, with extension to 0 degrees, left and right lateral bending to less than 10 degrees, and left and right lateral rotation to 10 degrees, all accompanied by pain.  There was no evidence of any unfavorable ankylosis.  

On subsequent VA neurologic examination in April 2011, which examination involved a full review of the Veteran's claims folder and medical records, the Veteran complained of constant low back pain in connection with stiffness, weakness and spasm.  Physical examination revealed the Veteran to have a normal posture and gait, with evidence of lumbar flattening, but no evidence of thoracolumbar spine ankylosis.  There was no evidence of muscle atrophy.  There was no evidence of muscle spasm, localized tenderness, or guarding that was severe enough to be responsible for an abnormal gait or abnormal spinal contour.  Range of motion measurements of the thoracolumbar spine showed flexion from 0 to 20 degrees, with extension to 0 degrees, right lateral flexion to 10 degrees, left lateral flexion to 0 degrees, and both right and left lateral rotation to zero degrees.

Significantly, in an addendum to the aforementioned examination dated in September 2011, a VA nurse practitioner indicated that, based on the VA's definition of "incapacitating episodes," the Veteran experienced no incapacitating episodes at the time of his VA examination.  That same VA nurse practitioner, in another addendum dated approximately one week later, further indicated that the Veteran had returned her call, stating that no provider had ever ordered any specific bed rest for his low back pain.  

Pursuant to applicable law and regulation, the general rating formula for diseases and injuries of the spine is for application with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  In that regard, the 40 percent evaluation currently in effect contemplates the presence of forward flexion of the thoracolumbar spine to 30 degrees or less, and/or favorable ankylosis of the entire thoracolumbar spine.  A 40 percent evaluation is, similarly, warranted where there is evidence of intervertebral disc syndrome characterized by incapacitating episodes having a total duration of at least 4 weeks but not less than 6 weeks during the previous 12 months.  See 38 C.F.R. § 4.71a.

A 50 percent evaluation requires evidence of unfavorable ankylosis of the entire thoracolumbar spine, with a 60 percent evaluation requiring evidence of incapacitating episodes having a total duration of 6 weeks during the past 12-month period.  38 C.F.R. § 4.71a.  

In the case at hand, it is clear that no more than a 40 percent evaluation is warranted for residuals of multiple lumbosacral surgeries with degenerative joint and disc disease.  While the Veteran has exhibited a rather significant restriction in his range of motion, as well as continued pain there exists no evidence whatsoever of unfavorable ankylosis of the entire thoracolumbar spine.  There is no evidence that as a result of the Veteran's service-connected low back disability, he has experienced "incapacitating episodes," which are defined by regulation as a period of acute signs and symptoms due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Code 5243, Note (1).  In point of fact, the Veteran himself has freely admitted that he has not had any "incapacitating episodes" during the appellate term.  Under the circumstances, the Veteran's claim for an increased evaluation must be denied.  

Total Disability Rating Based on Individual Unemployability 
Under the Provisions of 38 C.F.R. § 4.16(a)

The Veteran seeks entitlement to a total disability rating based upon individual unemployability.  In pertinent part, it is contended that the Veteran's service-connected disabilities, when taken in conjunction with his education and occupational experience, are sufficient to preclude his participation in all forms of substantially gainful employment.

Total disability ratings for compensation may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is rated at 40 percent, and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  

The Veteran has completed college.  He reports occupational experience as a freight, passenger, mobile, and assistant agent for CSX Railroad.  He has received additional training as a tailor.  He reports last working in 1986.  As noted, the Veteran's service-connected disabilities consist of the postoperative residuals of multiple lumbosacral surgeries with degenerative joint and disc disease, evaluated as 40 percent disabling; and radiculopathy of the left lower extremity, evaluated as 10 percent disabling.  The combined evaluation of all service-connected disabilities is 50 percent.  

As is clear from the above, the Veteran does not currently meet the minimum schedular requirements for the award of a total disability rating based upon individual unemployability.  This is to say that, at present, the Veteran is not in receipt of a single 60 percent disability rating, or two or more disability ratings, with at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  Accordingly, entitlement to a total disability rating based upon individual unemployability on a schedular basis under the provisions of 38 C.F.R. § 4.16(a) must be denied.

The Board acknowledges the Veteran's statements regarding the severity of his service-connected low back disability, and the effect of that disability and his other service-connected disability on his employability.  However, the fact remains that current manifestations of the Veteran's service-connected low back disability fail to meet the schedular criteria for assignment of a greater than 40 percent evaluation.  Nor is there evidence that the Veteran currently meets the schedular criteria for the award of a total disability rating based upon individual unemployability.  Under the circumstances, the Veteran's claims must be denied.


ORDER

Entitlement to an evaluation in excess of 40 percent for the postoperative residuals of multiple lumbosacral surgeries with degenerative joint and disc disease is denied.  

Entitlement to a total disability rating based upon individual unemployability on a schedular basis under the provisions of 38 C.F.R. § 4.16(a) is denied.


REMAND

As noted above, entitlement to a total disability rating based upon individual unemployability on a schedular basis has now been denied.  However, a Veteran may qualify for that same benefit where it is shown that his service-connected disabilities, when taken in conjunction with his education and occupational experience, are sufficient to preclude his participation in any form of substantially gainful employment, notwithstanding the fact that he does not currently meet the schedular criteria for the award of a total disability rating based on individual unemployability.  In fact, it is the established policy of the Department of Veterans Affairs (VA) that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards are to submit to the Director, Compensation and Pension Service, for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.16(b).  

In the case at hand, multiple VA and private examiners have offered their opinions that, due primarily to the Veteran's service-connected low back disability, he is precluded from all forms of substantially gainful, to include sedentary, employment.  Nonetheless, the RO has concluded that the Veteran's case does not present "exceptional factors or circumstances" sufficient to warrant submission to the Director, Compensation and Pension Service, for extraschedular consideration.  Given that the Board may not award a total disability rating based upon individual unemployability under the provisions of 38 C.F.R. § 4.16(b) in the first instance, the Board finds that referral to the Director of Compensation and Pension Service is necessary prior to a final adjudication of the Veteran's claim for a total disability rating based upon individual unemployability under the provisions of 38 C.F.R. § 4.16(b).  See Anderson v. Shinseki, 22 Vet. App. 423, 428-29 (2009); see also Bowling v. Principi, 15 Vet. App. 1, 10 (2001), Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996).  

Accordingly, in light of the aforementioned, the case is REMANDED to the RO/AMC for the following actions:  

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to September 2011, the date of the most recent evidence of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.  

2.  The Veteran's entire claims folder must then be furnished to the Director, Compensation and Pension Service, for consideration of the Veteran's entitlement to a total disability rating based upon individual unemployability on an extraschedular basis.  Included with the Veteran's claims file should be a full statement regarding the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue of entitlement to a total disability rating based upon individual unemployability on an extraschedular basis.  

3.  The RO/AMC should then readjudicate the Veteran's claim for a total disability rating based upon individual unemployability due to service-connected disability under the provisions of 38 C.F.R. § 4.16(b).  Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case which must contain notice of all relevant action taken on the claim for benefits since the issuance of the most recent supplemental statement of the case in September 2011.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                     ______________________________________________
	DEREK R. BROWN 
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


